In Mandamus and Prohibition. This cause originated in this court on the filing of a complaint for a writ of mandamus and prohibition involving an expedited election matter. Upon consideration thereof,
It is ordered by the court, sua sponte, that the parties shall file their briefs and evidence in this case no later than 4 p.m. on Friday, October 30, 2009. Respondents shall also file their answer simultaneously with the filing of their brief and evidence.
The parties shall serve all documents filed in this case by personal service, facsimile transmission, or e-mail on the date of the filing. The parties shall also provide the Clerk’s office with an electronic copy of any document filed in this case. The Clerk’s office shall refuse to file any requests for extension of time in this ease.